Citation Nr: 1738198	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-23 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a higher initial rating for left sternocleidomastoid wound with limitation of motion and spastic torticollis, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to May 9, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from June 1962 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and Huntington, West Virginia.  Jurisdiction over this case currently resides with the RO in Montgomery, Alabama.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to a TDIU prior to May 9, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A November 2005 rating decision denied a claim of entitlement to service connection for headaches.  The Veteran did not timely perfect an appeal of the November 2005 rating decision.

2.  Evidence received since the November 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for headaches, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's headaches are proximately due to or the result of service-connected left sternocleidomastoid wound.

4.  The symptoms of the Veteran's left sternocleidomastoid wound with limitation of motion and spastic torticollis more nearly approximate a moderately severe disability to Muscle Group XXII.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  Evidence received since the November 2005 rating decision denying entitlement to service connection for headaches is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for headaches as secondary to service-connected left sternocleidomastoid wound have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  For the entire period on appeal, the criteria for an initial 20 percent rating, but no higher, for left sternocleidomastoid wound with limitation of motion and spastic torticollis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Code 5322 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In December 2009, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2016).

In this case, in November 2005, the RO denied the Veteran's claim of entitlement to service connection for headaches.  Although the Veteran timely submitted a notice of disagreement and the RO issued a statement of the case addressing this issue in July 2007, the Veteran never submitted a substantive appeal as required to perfect an appeal.  Therefore, this denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the November 2005 rating decision, the RO acknowledged that the Veteran had headaches but found that there was no evidence linking his current headaches to service.  As discussed below, the evidence received since the prior denial includes a positive nexus opinion from a private medical provider.  As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for headaches is therefore warranted.

Service Connection

The Veteran claims service connection for headaches as secondary to left sternocleidomastoid wound.  The evidence shows that in January 2010, a VA examiner diagnosed the Veteran with tension headaches.  The Veteran has therefore met the current disability requirement.  He is also service-connected for left sternocleidomastoid wound with limitation of motion and spastic torticollis.  Hence, the dispositive issue in this case is whether his headaches are secondary to the left sternocleidomastoid wound.  For the following reasons, the Board finds that they are.

The January 2010 VA examiner opined, after examining the Veteran and reviewing the claims file, that it was less likely as not that the Veteran's current headaches were caused by or a result of the neck stab wound in service.  The examiner observed that there was no mention of a chronic headache condition while in the service, there were no notes from the early or mid-1970s which state that chronic headaches are an issue, and there was a 1996 record indicating that the headaches first started about 18 years prior.  In a February 2010 addendum, the examiner clarified that 18 years prior to 1996 would be 1978 which would have been eight years after separation from service and was therefore evidence weighing against the claim.  He added that although the Veteran experienced torticollis spasms associated with the stab wound, the timing of those spasms did not correlate with the pattern of the headaches, and therefore the spasms likely did not cause the headaches as the Veteran claimed.

In support of his claim, the Veteran points to three specific pieces of evidence which he contends support his claim.  First, there is a July 2010 VA treatment record which the Veteran alleges shows that a VA neurologist concluded that his headaches were triggered by the spasms in his left neck.  A review of this record shows, however, that the neurologist was merely recording the Veteran's assertions of such a link.  Under the "History of Present Illness" section, the doctor notes that, "He mentions he has headaches that started after he got stabbed.  He believes that he gets spasms in the left neck in the area of the stab wound.  Those spasms and memories can trigger the headaches."

The Veteran also submitted a November 2013 private treatment record from a neurologist who had treated him for headaches about 10 years prior.  The Veteran reported that he had continued to experience headaches since the time he was stabbed.  After examining the Veteran, the neurologist's assessment was that the Veteran's headaches more likely than not stemmed from his stab wound since he has had headaches for many years and they span back to the time of his injury.  In an April 2014 letter, the same neurologist wrote that the Veteran, who is a patient of his, suffered a stab wound to the left side of his neck with concomitant persistent headaches.  The neurologist again indicated that headaches likely stemmed from the stab wound.

Based on the above and with reasonable doubt resolved in favor of the Veteran, the Board finds that the headaches are secondary to the left sternocleidomastoid wound.  While the opinions offered by the private neurologist appear to have been provided without prior review of the claims file, the dispositive issue in this case is the relationship between the service-connected left sternocleidomastoid wound and headaches.  As such, the Board does not find that that fact weighs as heavily against the opinion.  Moreover, since the author of these opinions is a neurologist, he has sufficient - and relevant - medical education, training and experience to render such an opinion and since he had treated the Veteran in the past, he was familiar with his condition.

Although the VA examiner found that the Veteran had not experienced headaches until eight years after the stabbing based on a treatment record from more than 25 years after service, the Veteran asserts that he has experienced headaches since the stabbing.  The Veteran is competent to report experiencing headaches and the Board does not find a good reason to doubt his credibility more than that of the report appearing in the 1996 treatment record.  Indeed, the same reason to doubt the credibility of the Veteran - significant passage of time since the period in question - could be applied to the 1996 medical record.

In sum, the VA examiner and the private neurologist are in disagreement as to whether the Veteran experienced headaches since the time he was stabbed, and as such, have come to opposing conclusions as to whether the headaches are secondary to the left sternocleidomastoid wound.  Both have reasonable bases to draw such inferences, both have offered rationales for their conclusions, and both are competent medical professionals with familiarity with the Veteran's relevant medical history.  Hence, the evidence is approximately evenly balanced as to whether the Veteran's headaches are secondary to service-connected left sternocleidomastoid wound.  The Veteran is therefore entitled to the benefit of the doubt and service connection for headaches is warranted on a secondary basis.  38 U.S.C.A. § 5107.  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  The appeal is granted.


Increased Rating

As to a higher initial rating for left sternocleidomastoid wound, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

By way of background, the evidence shows that in March 1970, the Veteran received a stab wound to the left neck during service when he was involved in an altercation with another person.  He was admitted to the emergency room for stab wound to the left neck and it was noted that there was moderate bleeding but no apparent initial damage.  Closure of stab wound to the left neck was performed and was noted to be clean.  After about a week in the hospital, he was discharged with good prognosis.  A July 1970 VA examination shows that the Veteran reported occasional pain in the left shoulder.  Physical examination revealed slight tenderness in the supraclavicular fossa area but no musculoskeletal functional effects were noted.

A September 2006 private medical record shows that the Veteran reported that he would experience a neck spasm of between 30 to 45 seconds once every few months to years and he expressed concern that this resulted in a choking sensation.  The physician reassured the Veteran that physical examination revealed a normal head and neck and that the spasms would not result in asphyxiation.

In October 2006, the Veteran underwent a CT scan of the neck based on the Veteran's reports of neck pain on the left side due to the stab wound.  The impression was a normal CT scan of the neck.

In July 2009, the Veteran underwent a VA examination.  The Veteran complained that he experienced muscle spasms in the base of the left neck as a result of the stab wound and which he associated with certain movements in his neck.  The Veteran reported that soon after surgery to repair the stab wound, he started to have brief muscle spasms in the left neck that give him a choking sensation.  He has continued to have these for the last 39 years and they have not become more frequent or severe.  They last 10 to 20 seconds and spontaneously disappear.  The examiner noted that there had not been a through and through injury, the wound had not been infected before healing, there were no associated bone, nerve, vascular or tendon injuries, there was no pain, decreased coordination, increased fatigability, weakness, or uncertainty of movement.  The examiner described the symptoms as involving segmental intermittent muscle spasm in the wound area.  There were no flare-ups.  The examiner noted that the wound involved the platysma but since that muscle was not listed, the closest approximation was the left sternocleidomastoid, applicable to Muscle Group XXII, which exhibited normal strength and no tissue loss.  There was normal strength and the muscle functioned normally in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There was no nerve damage, tendon damage, bone damage, muscle herniation, loss of fascia or muscle substance, or limitation of motion.  The examiner added that no significant muscle spasm was provoked despite vigorous stimulation of the area involved.  X-rays of multiple views of the left clavicle area were obtained and revealed no radiopaque foreign body.  The examiner estimated there was no effect on activities of daily living and that the Veteran was not currently employed since he had retired from his job in 2004.

In August 2009, a private physician noted that the Veteran reported that the frequency and severity of the spams was increasing.  They lasted about one minute and occurred several times weekly, sometimes every other month.  Physical examination was essentially normal and the physician could not precipitate any spasms.  The impression was spastic torticollis.  In September 2009, the physician noted some restricted movement in the cervical spine to include a lot of "pulling" with rotation or lateral flexion of the head to the right.

In December 2009, the Veteran submitted the claim which gave rise to this appeal.  Although he had previously been granted service connection for scars associated with the stab wound, he clarified that he was not claiming an increased rating for scars but rather wanted service connection for the spasms and restricted movement associated with the stab wound.

In January 2010, the Veteran underwent a VA muscle injuries examination.  The examiner noted that while in the service, the Veteran suffered a stab wound to the neck from a butcher's knife, which required surgery involving a stab wound repair to the left side of the neck.  After the surgery, he had stiffness for a few months.  Although the stiffness resolved, since that time he has had pain and severe spasms which has progressed such that he has been diagnosed with spastic torticollis.  He has treated it with both physical therapy and medications, such as Tylenol and Advil.  The Veteran reported that there was moderate to severe daily pain which was worse for overuse and certain positions but better with rest and medication.  The examiner noted that there had not been a through and through injury and the wound had not been infected before healing.  There was, however, associated external jugular vein injury, as well as pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement.  There were no flare-ups or other muscle injury residuals.  The examiner noted that the wound involved the left sternocleidomastoid applicable to Muscle Group XXII.  Physical examination revealed that the left cervical sacrospinalis exhibited spasm, painful motion, and tenderness.  There was normal strength and the muscle functioned normally in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There was no intermuscular scarring, nerve damage, tendon damage, bone damage, muscle herniation, loss of fascia or muscle substance, but there was limitation of motion.  The Veteran did not use any assistive devices.  The examiner estimated there was moderate effect on chores, exercise, sports and recreation but noted that in April 2005, the Veteran had retired from his job as a sales manager at General Motors.

In September 2011, the Veteran underwent a VA muscle injuries examination.  The Veteran reported that he experienced intermittent spasms of the medial belly of the sternocleidomastoid muscle which occurred as much as three to four times per day and could last as long as two minutes.  The examiner noted that the muscle injury was located in the torso/neck area and affected Muscle Group XXII, applicable to muscles of the front of the neck including the trapezius, sternocleidomastoid, hyoid muscle and sternothyroid digastric.  There were no associated scars, fascial defects and the muscle injury did not affect muscle function.  The examiner noted that the muscle injury exhibited cardinal signs and symptoms of muscle disability including intermittent, short lived cramping or spasm or the medial belly of the left sternocleidomastoid muscle.  The examiner added that since the onset was not at the time of the stab to the left neck, the muscle itself was not significantly injured with the stab.  There was normal strength and no atrophy.  The Veteran did not use any assistive devices.  Imaging studies revealed no evidence of any retained metallic fragments and did not show muscle injury.  The examiner estimated that the muscle injury did not impact his ability to work.

In March 2016, the Veteran underwent a VA muscle injuries examination.  The Veteran reported that he gets spasms in the muscle that "draw up" and feel like it is choking him.  He reported that this occurred anywhere from three to four times per day or once every two days and can last seconds to one minute.  He reported that rubbing helped it.  The Veteran also noted that he experienced tightness or pulling when he turns his head to the right.  The examiner noted that the muscle injury was located in the torso/neck area and affected Muscle Group XXII, applicable to muscles of the front of the neck including the trapezius, sternocleidomastoid, hyoid muscle and sternothyroid digastric.  There were no associated fascial defects and the muscle injury did not affect muscle function.  The examiner noted that the muscle injury exhibited cardinal signs and symptoms of muscle disability including consistent fatigue and pain.  There was normal strength and no atrophy.  The Veteran did not use any assistive devices.  There were no other pertinent physical findings.  The examiner estimated that the functional impact of the muscle injury is that it would impair load bearing activities.

At the February 2017 hearing, the Veteran reported pain when turning his head, muscle spasms three to four times per week or more where he feels like he is choking.

The Veteran is currently rated under Diagnostic Code 5322, for injuries to Muscle Group XXII.  This muscle group encompasses rotary and forward movements of the head; respiration; deglutition and the following muscles of the front of the neck: (1) trapezius I (clavicular insertion); (2) sternocleidomastoid; (3) the "hyoid" muscles; (4) sternothyroid; and (5) digastric.  A zero percent rating is provided for a slight muscle group injury, a 10 percent rating is provided for a moderate muscle group injury; a 20 percent rating for a moderately severe muscle group injury; and a maximum 30 percent rating for a severe muscle group injury.  38 C.F.R. § 4.73, Diagnostic Code 5322 (2016).  The Veteran is currently rated at 10 percent, for a moderate muscle group injury.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56 (2016).

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile, or large or multiple low velocity missiles, or with a shattering bone fracture or comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds, worse than those for a moderately severe muscle injury, should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Indications on palpation of loss of deep fascia, or loss of muscle substance, or soft, flabby muscles in the wound area, or muscles that swell and harden abnormally in contraction may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of severe impairment of function.  If present, other evidence of severe muscle disability include: x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and an explosive effect of the missile; adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particular of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Initially, the Board acknowledges that the stab wound involves associated scarring for which the Veteran receives a separate compensable rating.  As noted above, in December 2009, the Veteran clarified that this claim for left sternocleidomastoid wound did not involve a higher rating for the scars.  Accordingly, the Board will not discuss the associated scars.

In addition, the Board finds that Diagnostic Code 5322 is the most appropriate code to evaluate the Veteran's stab wound.  The Veteran has generally complained of pain, intermittent muscle spasms that sometimes cause a choking sensation, and tightness when turning his head to the right.  As Muscle Group XXII contemplates rotary and forward movements of the head, respiration, and deglutition (swallowing), the Board finds that this diagnostic code adequately captures the Veteran's symptomatology.  Indeed, all VA examiners indicated that the stab wound affected Muscle Group XXII and although there is some limited motion of the neck, the evidence shows that the limited motion resulting from the stab wound is restricted to when the Veteran turns his head to the right.  While the Veteran has reported muscle spasms resulting in a choking sensation, Muscle Group XXII contemplates the muscle responsible for both respiration and swallowing.

Based on the above, and with reasonable doubt resolved in favor of the Veteran, the Board finds that an initial 20 percent rating for a moderately severe impairment is warranted for the entire period on appeal.  The evidence shows that the initial stab wound resulted in surgery and hospitalization and there have been complaints of cardinal symptoms including cramping, fatigue and pain.  The Veteran's muscle injury does not, however, more nearly approximate the criteria for a 30 percent rating for a severe impairment.  The evidence shows that the stab wound did not result in a through and through or deep penetrating wound by a high velocity missile, or large or multiple low velocity missiles, or result in a shattering bone fracture or comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts.  During the appeal period, the Veteran claimed no cardinal symptoms of muscle wounds worse than compensated as moderately severe.  The medical records do not indicate wide damage to Muscle Group XXII and there was no loss of deep fascia, loss of muscle substance, soft, flabby muscles, or muscles that swell and harden abnormally.  X-rays do not show evidence of minute multiple scattered foreign bodies and the Veteran shows no signs of the other evidence of severe muscle disability listed in 38 C.F.R. § 4.56.  In sum, a rating of 20 percent, for moderately severe symptoms, is appropriate, and a rating in excess of 20 percent is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

The application to reopen the claim of entitlement to service connection for headaches is granted.

Entitlement to service connection for headaches is granted.

Entitlement to an initial rating 20 percent rating, but no higher, for left sternocleidomastoid wound with limitation of motion and spastic torticollis, is granted, for the entire appeal period, subject to the law and regulations governing the award of monetary benefits.


REMAND

In August 2011, during the pendency of the appeal for a higher initial rating for left sternocleidomastoid wound, the Veteran submitted an application for a TDIU, claiming that, inter alia, left sternocleidomastoid wound had rendered him too disabled to work beginning in March 2004.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although a June 2014 rating decision granted entitlement to a TDIU from May 9, 2011, because the claim involving left sternocleidomastoid wound predates that date, entitlement to a TDIU for the period prior to May 9, 2011 remains pending.  Accordingly, after implementing the above grants of service connection for headaches and an initial 20 percent rating for left sternocleidomastoid wound, the AOJ should adjudicate the claim for TDIU for the period prior to May 9, 2011.

Accordingly, the case is REMANDED for the following action:

Implement the above grants of service connection for headaches and an initial 20 percent rating for left sternocleidomastoid wound.  Then, after completing any indicated development, adjudicate the claim for entitlement to a TDIU for the period prior to May 9, 2011.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


